Citation Nr: 1715026	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  14-25 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1953 to July 1954.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In November 2016, a videoconference hearing was held before the undersigned; a transcript is in the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

A preliminary review of the record found that further development is necessary before the claim on appeal can be decided.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran states that his bilateral hearing loss is due to exposure to noise in service.  His DD Form-214 reflects that his most significant duty assignment was platoon leader.  The Veteran has reported that he experienced noise trauma after standing too close to a bazooka.  

On September 1953 service enlistment examination, audiometry revealed that puretone thresholds, in decibels, were:  


500
1000
2000
3000
4000
R
15
(30)
5
(15)
10
(20)
/
/
15
(20)
L
15
(30)
0
(10)
25
(35)
/
/
30
(35)

[Unless otherwise specified, VA audiometry on June 30, 1966, or earlier and service department audiometry on October 31, 1967, or earlier is assumed to have been reported in American Standards Association (ASA) units.  To facilitate review, the ASA values have been converted to International Standard Organization (ISO) standards (and the latter are the numerical values in parentheses in the chart above).]

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  While some degree of hearing loss was shown at service enlistment, the auditory thresholds did not meet the criteria for a hearing loss disability, in accordance with 38 C.F.R. § 3.385.

On April 1954 service separation examination, the Veteran's whispered voice hearing acuity was 15/15 in each ear.  Notably, whispered voice testing can be inaccurate and insensitive to the types of hearing loss most commonly associated with noise exposure.  See VA Training Letter 10-02; see also Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1992) (audiometric evaluation is a more precise indicator of hearing problems than whispered voice testing.).

There is no question that the Veteran has a current hearing loss disability.  However, there is some question as to when this disability began and whether it is related to his service.  In his November 2012 claim, he reported that his hearing loss began in December 1982.  Private treatment records in December 1982 note his report of "sudden [hearing loss] in his left ear."  A January 1983 private treatment record noted that he shot guns twice a year but wore hearing protection; profound left ear sensorineural hearing loss and mild to moderate right ear sensorineural hearing loss were diagnosed.  A November 1997 private treatment record noted the December 1982 complaint of sudden hearing loss and the Veteran's history of occasional noise exposure.  During January 2012 private treatment, the Veteran reported having a hearing impairment since 1954 after a bazooka discharged close to his right ear.  He experienced progressive bilateral hearing impairment since that time.  Additionally, in a December 2012 statement, the Veteran's wife reported that his friends would joke about his inability to hear a watch tick.  During the November 2016 hearing, the Veteran confirmed that he could not hear the second hand move on a watch shortly after service.  His wife also testified that she began noticing his hearing loss in the late 1950s.  Later during the hearing, the Veteran testified that he noticed his hearing was "bad" approximately nine years after service.  

On December 2012 VA examination, bilateral sensorineural hearing loss was diagnosed.  The examiner opined that the Veteran's hearing loss is less likely caused by or due to service because his available service treatment records (STRs) showed no "significant change in hearing" on audiogram.  Further, the Veteran's current degree of loss would not be expected to have gradually occurred from that "previous point."  While the Veteran reported damage to his ears in 1954, the examiner found no available audiogram from that time for review.  In a confusing manner, it appears that the examiner also found that the Veteran's hearing loss preexisted and was not aggravated by, his service.

Although hearing loss was not diagnosed in service, the absence of such diagnosis is not fatal to a claim of service connection for such disability.  Ledford v. Derwinski, 3 Vet. App. 87 (1992); Hensley, 5 Vet. App. at 155.  Accordingly, another (adequate) opinion regarding the likely cause of the Veteran's hearing loss is necessary.  See Barr, 21 Vet. App. at 312 (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate).

Additionally, the Veteran testified that he was employed by the United States Postal Service and that he would undergo audiological evaluations every two years.  To date, such employment records have not been obtained.  The Board believes that these records should be obtained, as they may contain evidence to show continuity of symptoms between service discharge and the claim filed in May 2007.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide any necessary authorizations to obtain all pertinent records from his employment with the United States Postal Service, to include medical records and/or administrative documents.  All efforts to obtain the Veteran's employment records should be fully documented in the claims file and a negative response must be provided if records are not available.

2.  The AOJ should arrange for a VA audiological examination of the Veteran to determine the likely etiology of his bilateral hearing loss, and specifically whether it is related to his service/ exposure to noise trauma therein.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

Please identify the most likely etiology for the Veteran's bilateral hearing loss.  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to the hazardous levels of noise to which he was exposed in service?  If not, please identify the etiology considered more likely.

The examiner is asked to address the Veteran's reports of exposure to noise during service, as well as his and his wife's testimony that he could not hear the second hand move on a watch shortly after service.  The examiner is reminded service connection for a current hearing disability is not precluded where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

3. The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

